Citation Nr: 9906646	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  97-05 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a chronic acquired 
psychiatric disorder, including schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel
REMAND

The veteran had active service from June 1974 until December 
1975.  In attempting to reopen his claim for service 
connection for an acquired psychiatric disorder, he asserts 
that during service, he was hit by lightening, and that this 
incident not only precipitated a psychotic episode but also 
aggravated his pre-existing psychiatric disability.  At his 
hearing in June 1998, he reported that this accident occurred 
while he was AWOL in August 1975.  He further claims that he 
received treatment for the lightening strike at a military 
installation near Gieson Caserne, Germany.  However, he does 
not remember the designation unit of the medical facility.  
The veteran's representative suggested that the regional 
office (RO) secure contemporaneous medical records from the 
military facility at Gieson Caserne, Germany.  He believes 
that these medical records may contain references to the 
above-described accident.  The Board notes that the 
contemporaneous service medical records do not refer to such 
treatment.  Nonetheless, if such records exist, they should 
be obtained.

The representative also suggested that the Board acquire the 
veteran's military personnel file.  Although the claims 
folder contains some of the veteran's personnel file, it was 
suggested that the Board obtain the disciplinary records of 
the veteran in order to search for evidence of this alleged 
lightening strike.  These records could also shed light on 
the existence of the allegedly missing service medical 
records.

Finally, the representative suggested that the Board obtain 
the veteran's medical records from the Social Security 
Administration (SSA), in case there are references to this 
incident.   

The case is REMANDED to the RO for the following action:

1.  The RO should obtain legible copies 
of service administrative and personnel 
records concerning the period from August 
1975 until the veteran's discharge from 
service, including, in particular, any 
records related to any disciplinary 
proceedings.  All records obtained should 
be associated with the claims file.  

2.  The RO should seek records of 
treatment of the veteran during August 
1975 at a military medical facility in 
Gieson Caserne, Germany.  If necessary, 
the RO should also consider special 
follow-up by its military records 
specialist and/or referral of the case to 
the Adjudication Officer or designee for 
a formal finding on the unavailability of 
these allegedly missing service medical 
records.  See VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1, Part III, 
chapter 4, paras. 4.28 and 4.29. 

3.  The RO should obtain from the SSA 
legible copies of the records pertinent 
to the appellant's claim for disability 
benefits as well as the medical records 
relied upon concerning that claim.

4.  The RO should re-adjudicate the issue 
of whether new and material evidence has 
been submitted to reopen a claim for 
service connection for a chronic acquired 
psychiatric disorder, including 
schizophrenia..  In so doing, the RO 
should conduct any additional 
development, including examination and 
medical opinion, that is warranted.

5.  If the claim is not reopened or if 
service connection for schizophrenia 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant may present 
additional evidence or argument while the case is in remand 
status at the RO.  Cf. Quarles v. Derwinski, 3 Vet.App. 129, 
141 (1992).  If the RO deems that further examination is 
necessary, the appellant is hereby notified that it is the 
appellant's responsibility to report for the examination and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -


